NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3307-19

L.C.,

          Petitioner-Appellant,

v.

DIVISION OF MEDICAL
ASSISTANCE AND HEALTH
SERVICES and MONMOUTH
COUNTY BOARD OF SOCIAL
SERVICES,

     Respondents-Respondents.
____________________________

                   Argued October 6, 2021 – Decided October 26, 2021

                   Before Judges Hoffman, Whipple, and Susswein.

                   On appeal from New Jersey Department of Human
                   Services, Division of Medical Assistance and Health
                   Services.

                   Richard I. Miller agued the cause for appellant
                   (Mandelbaum Salsburg, PC, attorneys; Richard I.
                   Miller, of counsel and on the briefs; Shawna A.
                   Brown, on the briefs).
            Jacqueline R. D'Alessandro, Deputy Attorney General,
            argued the cause for respondent Division of Medial
            Assistance and Health Services (Andrew J. Bruck,
            Acting Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Jacqueline R.
            D'Alessandro, on the brief).

PER CURIAM

      Petitioner L.C. appeals from a February 19, 2020 final agency decision

(FAD) of the Department of Human Services, Division of Medical Assistance

and Health Services (Division), imposing a 1,029-day transfer penalty in L.C.'s

Medicaid application based on a transfer of $436,272.67. We reverse.

      On April 29, 2015, L.C. and his spouse R.S. sold their marital residence

in Cedar Knolls for $330,833.23, resulting in net proceeds of $277,438.23.

L.C. and R.S. gave some or all proceeds of the home sale and other cash gifts

to their daughter V.R. and her husband I.R. On May 13, 2015, V.R. and I.R.

purchased a residence in Manalapan for $396,000. L.C. and R.S. lived at this

home with V.R. and I.R. until L.C. moved to a nursing facility on October 27,

2017. The following day, I.R. and V.R. transferred by deed the Manalapan

property to only R.S. for one dollar. R.S. continued to live in the home, the

value of which was $425,000 in 2017. In addition, I.R. returned $10,000 in

cash to R.S.    Accordingly, L.C. asserts the total amount returned was

$435,000.

                                                                        A-3307-19
                                      2
      On January 30, 2018, R.S. filed a Medicaid application with the

Monmouth County Division of Social Services (County) on behalf of L.C.

Medicaid is a federally funded and state-administered-and-funded program that

provides health care coverage and services to New Jersey residents who meet

specified income thresholds. 42 U.S.C. § 1396 to 1396w-5; N.J.S.A. 30:4D-

3(i). The Department of Human Services administers the Medicaid program in

New Jersey. N.J.S.A. 30:4D-4. To be eligible for the Medicaid Only program,

individual applicants' resources cannot exceed $2,000. N.J.A.C. 10:71-4.5(c).

Applicants are subject to a "transfer penalty" when they transfer or dispose of

resources for less than fair market value during or after the start of the sixty-

month look-back period before the individual becomes institutionalized or

applies for Medicaid as an institutionalized individual.          42 U.S.C. §

1396p(c)(1); N.J.A.C. 10:71-4.10(a), (m)(1). The transfer penalty does not

apply if the applicant can prove that all assets transferred for less than fair

market value have been returned to the individual.             N.J.A.C. 10:71-

4.10(e)(6)(iii).

      On May 14, 2018, the Division approved L.C.'s application and issued a

determination that L.C. transferred $463,672.67 in assets to become eligible

for Medicaid benefits. As a result, the Division assessed a 1,093-day penalty,


                                                                          A-3307-19
                                      3
making L.C. ineligible for Medicaid from December 1, 2017 through

November 28, 2020. After receiving additional documentation from L.C., the

Division issued on June 6, 2018, an amended determination that L.C.

transferred $436,272.67 to become eligible for Medicaid benefits. Thus, the

Division reduced the transfer penalty to 1,029 days, making L.C. ineligible for

Medicaid from December 1, 2017 through September 25, 2020. Both parties

stipulated that $436,272.67 is the transferred amount at issue.

      L.C. filed a timely appeal to the Division, which transmitted the matter

to the Office of Administrative Law where it was filed on June 26, 2018. On

March 7, 2019, L.C. filed a motion for summary decision. On June 7, 2019,

the administrative law judge (ALJ) denied L.C.'s motion for summary decision

to rescind the transfer penalty. The fair hearing pursuant to N.J.A.C. 10:71-8.4

was conducted on August 28, 2019. On November 21, 2019, the ALJ filed an

Initial Decision denying the petitioner's motion for summary decision. On

February 19, 2020, the Division issued an FAD adopting the Initial Decision.

This appeal followed.

      Our review of an agency decision is limited. In re Anthony Stallworth,

208 N.J. 182, 194 (2011). "[A] 'strong presumption of reasonableness attaches

to [an agency decision].'" In re Carroll, 339 N.J. Super. 429, 437 (App. Div.


                                                                         A-3307-19
                                       4
2001), certif. denied, 170 N.J. 85 (2001) (quoting In re Vey, 272 N.J. Super.

199, 205 (App. Div. 1993), aff'd, 135 N.J. 306 (1994)).

      An agency's interpretation of its own regulation warrants substantial

deference unless it is plainly unreasonable or inconsistent with the governing

legislation. See In re Freshwater Wetlands Prot. Act Rules, 180 N.J. 478, 488-

89 (2004). "This deference comes from the understanding that a state agency

brings experience and specialized knowledge to its task of administering and

regulating a legislative enactment within its field of expertise." In re Election

Law Enf't Comm'n Advisory Op. No. 01-2008, 201 N.J. 254, 262 (2010). It is

not our province "to assess the wisdom of the agency's decision . . . only its

legality." N.J. Ass'n of Nurse Anesthetists, Inc. v. N.J. State Bd. of Med.

Exam'rs, 183 N.J. 605, 610 (2005). "Nevertheless, 'we are not bound by the

agency's legal opinions.'" A.B. v. Div. of Med. Assistance & Health Servs.,

407 N.J. Super. 330, 340 (App. Div. 2009), certif. denied, 200 N.J. 210 (2009)

(quoting Levine v. State Dep't of Transp., 338 N.J. Super. 28, 32 (App. Div.

2001)). "Statutory and regulatory construction is a purely legal issue subject

to [our] de novo review." Ibid. (citation omitted).

      Ordinarily, we will reverse the decision of the administrative agency

only if it is arbitrary, capricious, or unreasonable or it is not supported by


                                                                          A-3307-19
                                      5
substantial credible evidence in the whole record. See Campbell v. Dep't of

Civ. Serv., 39 N.J. 556, 562 (1963). In determining whether an agency action

is arbitrary, capricious, or unreasonable, our role is restricted to three

inquiries:

             (1) whether the agency's action violates express or
             implied legislative policies, that is, did the agency
             follow the law; (2) whether the record contains
             substantial evidence to support the findings on which
             the agency based its action; and (3) whether in
             applying the legislative policies to the facts, the
             agency clearly erred in reaching a conclusion that
             could not reasonably have been made on a showing of
             the relevant factors.

             [In re Herrmann, 192 N.J. 19, 28 (2007) (quoting
             Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      "However, when an agency's decision is manifestly mistaken, the

interests of justice authorize a reviewing court to shed its traditional deference

to agency decisions." P.F. v. N.J. Div. of Developmental Disabilities, 139 N.J.

522, 530 (1995).

      On appeal, L.C. argues that a transfer penalty should not apply because

the full fair market value of the Cedar Knolls transfer was returned in

compliance with N.J.A.C. 10:71-4.10(e) and 42 U.S.C. § 1396p(c)(2)(c). L.C.

further argues that the Division's imposition of the transfer penalty was

arbitrary, capricious, and unreasonable. We agree.

                                                                           A-3307-19
                                       6
      The Medicaid regulations treat a married couple as a single financial unit

for the purpose of determining Medicaid eligibility. When a married Medicaid

applicant requires long-term care, the Department of Human Services imposes

a resource limit on both the assets of the applicant (the institutionalized

spouse) and the non-institutionalized spouse (the community spouse).

N.J.A.C. 10:71-4.8(a).   "The total countable resources of the couple shall

include all resources owned by either member of the couple individually or

together." Ibid. Resources are:

            [A]ny real or personal property which is owned by the
            applicant (or by those persons whose resources are
            deemed available to him or her, as described in
            N.J.A.C. 10:71-4.6) and which could be converted to
            cash to be used for his or her support and
            maintenance. Both liquid and nonliquid resources
            shall be considered in the determination of eligibility,
            unless such resources are specifically excluded under
            the provisions of N.J.A.C. 10:71-4.4(b).

            [N.J.A.C. 10:71-4.1(b).]

      "A resource which is classified as excludable shall not be considered

either in the deeming of resources or in the determination of eligibility for

participation in the Medicaid Only Program."       N.J.A.C. 10:71-4.4(a).    For

example, a home that was the applicant's former principal residence and

continues to be used by a spouse is excludable. N.J.A.C. 10:71-4.4(b)(1)(i).


                                                                         A-3307-19
                                       7
            (b) The following resources shall be classified as
            excludable:

                   1. A house occupied by the individual as
                   his or her place of principal residence, and
                   the land appertaining thereto, shall be
                   excluded:

                         ....

                         i. An absence of more than six
                         months is assumed to indicate that
                         the home no longer serves as a
                         principal residence. However, if the
                         home is used by a spouse or there is
                         evidence that the absence from the
                         house is temporary, the home may
                         continue to be excluded. With that
                         exception, the [county welfare
                         agency] shall extend the period only
                         with approval from the Division of
                         Medical Assistance and Health
                         Services.

            [Ibid.]

      Applicants are subject to a transfer penalty when they transfer or dispose

of resources for less than fair market value during or after the start of the sixty-

month look-back period before the individual becomes institutionalized or

applies for Medicaid as an institutionalized individual.             42 U.S.C. §

1396p(c)(1); N.J.A.C. 10:71-4.10(a), (m)(1).         As to transfers of assets,

"individual" means "[t]he individual him or herself who is applying for


                                                                             A-3307-19
                                        8
benefits" and "[t]he individual's spouse." N.J.A.C. 10:71-4.10(b)(1). Assets

"include all income and resources of the individual and of the individual's

spouse."     N.J.A.C. 10:71-4.10(b)(3).      Thus, the Medicaid regulations

contemplate that either spouse may liquidate their individual or collective

assets to support the institutionalized spouse. Moreover, the transfer penalty

does not apply when "assets were transferred to the individual's spouse."

N.J.A.C. 10:71-4.10(e)(2).

      Transfers within the look-back period are presumed to be an attempt by

applicants to obtain earlier Medicaid eligibility than to which they were

entitled.    N.J.A.C. 10:71-4.10(j).       An applicant may overcome this

presumption if the applicant can prove that all assets transferred for less than

fair market value have been returned to the individual.        N.J.A.C. 10:71-

4.10(e)(6)(iii). The State Medicaid Manual explains that "the full market value

of the asset must be returned to the transferor, either in cash or another form

acceptable to the State."      CTRS.   FOR   MEDICARE & MEDICAID SERVS.,

TRANSMITTAL 64, STATE MEDICAID MANUAL 3258.10(3) (2010). Additionally,

the State's Medicaid Communication issued to explain and clarify Medicaid

regulations states:

            "(2) An individual shall not be ineligible for medical
            assistance by reason of paragraph (1) to the extent that

                                                                         A-3307-19
                                       9
                        ....

                  (C) A satisfactory showing is made to the
                  state (in accordance with regulations
                  promulgated by the Secretary) that . . .
                  (iii) all assets transferred for less than fair
                  market value have been returned to the
                  individual."

            No adjustments to the penalty period can be made
            absent such a showing.

            [N.J. Dep't of Human Servs., Div. of Med. Assistance
            and Health Servs., Medicaid Communication No. 10-
            02             (May            26,            2010),
            https://www.state.nj.us/humanservices/dmahs/info/res
            ources/medicaid/2010/10-
            02_Resource_Assessments_and_Calculation_of_Reso
            urce_Transfer_Penalty_Periods.pdf (quoting U.S.C. §
            1396p(c)(2)(C)).]

      The Division's witness, M.D. Islam, Human Services Specialist from the

County's Division of Social Services, conceded that the full market value of

the asset may be returned in the form of a house if the house could be

liquidated into cash accessible to the Medicaid applicant:

            Q: Let me focus on that for a little bit then. First
            going back to your original point that it had to be an
            equal like kind exchange, money for money, that was
            it, that was all that worked, you're aware of the
            Medicaid manual?

            A: Just for clarification, when I say money for
            money, it has to be money for money or as I said, as

                                                                     A-3307-19
                                      10
            you have mentioned, something that could be
            liquidated into cash.

            Q: So car would work, stock would work, even a
            house would work?

            A: If that could be liquidated into cash and accessible
            to the client.

      Here, under a plain reading of the State's Medicaid regulations, L.C.

overcame the N.J.A.C. 10:71-4.10(j) presumption by effectuating a return of

real property to himself via his spouse, R.S. The parties do not dispute that the

fair market value of the Manalapan property was $425,000 on October 27,

2017, and that V.R. returned to R.S. both the home and $10,000 in cash.

Therefore, because the fair market equivalent of the Cedar Knolls home was

returned to L.C. via R.S. in the form of the Manalapan house and cash, the

Division improperly imposed the transfer penalty.

      The Division advances two alternative arguments to rebut the sufficiency

of the inter-spousal transfer to cure the transfer penalty. The Division first

argues that the Manalapan house was not excludable from L.C.'s resources

because the house was returned to only R.S. rather than to L.C. or to L.C. and

R.S. together. The Division explains that "because L.C. did not receive any

interest in the Manalapan house, it could not be considered an excludable



                                                                          A-3307-19
                                     11
resource.   And, because the house cannot be considered an excludable

resource, the transfer penalty was properly imposed."

      The Division's argument fails for two reasons.          First, the Division

suggests that the institutionalized spouse individually, or jointly with his or her

spouse, must receive an interest in excludable property to avoid the transfer

penalty. No statutory or regulatory authority, however, supports this assertion.

The Medicaid regulations do not differentiate between property owned by

either spouse individually or by both spouses together. N.J.A.C. 10:71-4.8(a);

N.J.A.C. 10:71-4.10(b).    Thus, the return of property to R.S. constitutes a

return to L.C. regardless of the property's excludability.

      Next, the regulations do not attach significance to the ownership of the

principal residence in determining whether the home is excludable.             The

regulations clearly and unambiguously provide that "[a] house [formerly]

occupied by the individual as his or her place of principal residence" is

excluded, and continues to be occupied by the individual's spouse, is

excludable. N.J.A.C. 10:71-4.4(b)(1)(i).

      Here, the Manalapan home is excludable. The parties do not dispute that

L.C. and R.S. resided at the Manalapan home together until L.C. moved to a

nursing home on October 27, 2017, and that R.S. continues to reside there.


                                                                            A-3307-19
                                      12
Thus, the Division's refusal to accept L.C. and R.S.'s inter-spousal transfer of

real property to cure the transfer penalty is arbitrary, capricious, and

unreasonable.

      Moreover, the Division's earlier position was that the house was

excludable, disqualifying it from satisfying the transfer penalty exemption.

But the Division offered no statutory or regulatory authority to support its

view that the return of excludable property may not cure the transfer penalty.

The regulations plainly state that the Division may not impose the transfer

penalty when the applicant can prove that "[a]ll assets transferred for less than

fair market value have been returned to the individual."        N.J.A.C. 10:71-

4.10(e)(6)(iii).   The regulations do not require that the assets be non-

excludable. Therefore, imposing the transfer penalty is arbitrary, capricious,

and unreasonable.

      A plain reading of the State's Medicaid regulations supports the

argument that the transfer of the Manalapan home constituted a return to L.C.

via his spouse R.S. pursuant to N.J.A.C. 10:71-4.8 and -4.10(b)(1).         And,

because the home was L.C.'s former principal residence and is R.S.'s continued

principal residence, the home is excludable pursuant to N.J.A.C. 10:71-4.4.




                                                                          A-3307-19
                                     13
      L.C. also argues that the Division's FAD was against public policy

because "[i]f a transfer penalty is imposed, [R.S.] will be forced to sell the

Manalapan [p]roperty" where she resides to pay for L.C.'s care.      Such an

outcome contravenes the goal of the Medicare Catastrophic Coverage Act

(MCCA), 42 U.S.C. § 1396r-5.      Congress enacted the MCCA to "end the

pauperization of the community spouse by allowing that spouse to protect a

sufficient, but not excessive, amount of income and resources to meet his or

her own needs while the institutionalized spouse was in a nursing home at

Medicaid expense." Mistrick v. Div. of Med. Assistance & Health Servs., 154

N.J. 158, 170 (1998).

      The Division ultimately relied upon the fact that the house was an

excludable asset and justifies its decision to prevent applicants from

circumventing the system.

            Because Medicaid serves the purpose of providing
            necessary medical services for both the indigent and
            the elderly, a related goal of the MCCA is to preclude
            couples who possessed substantial resources from
            qualifying for Medicaid. By sheltering a portion of
            their shared resources in trusts or in the community
            spouse's name, a couple might appear to have fewer
            resources, making them eligible for Medicaid.

            [Ex rel. Cleary v. Waldman, 167 F.3d 801, 805 (3d
            Cir. 1999), cert. denied, 528 U.S. 870 (1999).]


                                                                       A-3307-19
                                    14
      Although the Division's public policy rationale has merit, we decline to

decide the resolution of these two public policies that are in tension with one

another. That issue may be ripe for the agency to address and clarify through

rulemaking. See generally Metromedia, Inc. v. Dir., Div. of Tax'n, 97 N.J.

313, 328-35 (1984).

      As the ALJ explained, "[b]ecause the return of assets provision could

easily be exploited as a loophole, the Division determined that it needed to

draw a line and chose to do so with respect to the facts in this case." The ALJ

also observed, however, the Division's position is not supported by legal

authority.

             Q: So it could be anything, it doesn't have to be cash
             is now what you're saying.

             A: It could be anything that could be liquidable and
             accessible to the client in the same amount.

             [Division's attorney]: I am going to object. I think we
             did establish in the beginning of this hearing that
             there's no legal authority that addresses on point either
             way, that has to be the same form or non-form, there's
             no legal authority that we can all find that says you
             can or cannot do that, so I think trying to force him to
             come up with a citation which we all know doesn't
             address it on point, there's no legal authority that
             addresses it on point.




                                                                         A-3307-19
                                      15
      Therefore, because the agency may undertake rulemaking to address this

novel issue, we decline to resolve the public policy issues arising in this case.

Therefore, because the Division's imposition of the transfer penalty does not

comport with a plain reading of the regulations and is arbitrary, capricious, and

unreasonable, we reverse.

      Reversed.




                                                                          A-3307-19
                                     16